 1   James C. Sturdevant, SBN #94551
     THE STURDEVANT LAW FIRM
 2   A Professional Corporation
     4040 Civic Center Drive, Suite 200
 3   San Rafael, CA 94903
     Telephone: (415) 477-2410
 4   Facsimile: (415) 492-2810
     Email: jsturdevant@sturdevantlaw.com
 5
     Arthur D. Levy, SB #95659
 6   LAW OFFICE OF ARTHUR D. LEVY
     1814 Franklin Street
 7   Suite 1040
     Oakland, CA 94612
 8   Telephone: (415) 702-4551
     Email: arthur@yesquire.com
 9
     Additional Attorneys for Plaintiffs listed on Signature Page
10
     Attorneys for Plaintiffs
11
                                  UNITED STATES DISTRICT COURT
12
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14   EDUARDO DE LA TORRE, et al.,                           Case No. C 08-03174 TSH
15                  Plaintiffs,                             JOINT STATUS CONFERENCE
                                                            STATEMENT
16          v.
17   CASHCALL, INC,
                                                            Date: December 20, 2018
18                  Defendant.                              Time: 10:00 a.m.
                                                            Courtroom: A – 15th Floor
19                                                          Judge: Hon. Thomas S. Hixon
20

21

22

23

24

25

26

27

28



                           De La Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 TSH
                                         Joint Status Conference Statement
 1          The parties submit this Case Management Conference Statement pursuant to the Standing

 2   Order for All Judges of the Northern District of California dated November 1, 2018.

 3          1.     Jurisdiction and Service

 4          a. Plaintiffs’ Position:

 5          Federal question jurisdiction is conferred upon this Court pursuant to 28 U.S.C. § 1331 in

 6   that one of the claims originally alleged herein arose under the laws of the United States. This

 7   Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 to hear and determine

 8   Plaintiffs’ state law claims because those claims are related to Plaintiffs’ federal claims and

 9   arise out of a common nucleus of operative facts and form part of the same case or controversy
10   under Article III of the United States Constitution. In the more than ten years that this case has
11   been pending in this Court—which included orders by this Court on class certification and
12   summary judgment as well as an appeal to the Ninth Circuit Court of Appeals—no party and no
13   court has disputed jurisdiction. All parties have been served and have appeared.
14          b. CashCall’s Position:

15          The so-called “Unconscionability Claim,” which asserts that the interest rates charged by

16   CashCall for its consumer loans were too high, is the only remaining claim in this case—the

17   Court declined to certify most of the claims asserted during this ten-year-old case, and the

18   remaining claims were dismissed or settled. The Unconscionability Claim is asserted on behalf

19   of a class of California consumers against a company that is incorporated in and located in

20   California, and the claim is based entirely on California law. Thus, there is no independent

21   basis for federal jurisdiction over the Unconscionability Claim. CashCall suggests that the issue

22   of subject matter jurisdiction be addressed at the Case Management Conference.

23          2.     Brief Statement of Principal Factual Issues

24          a.     Plaintiffs’ Position:

25          Plaintiffs have brought their complaint against Defendant CashCall, Inc. (“CashCall”) to

26   challenge its policy and practice of making loans with unconscionable terms and conditions

27   which are beyond the ability of consumers’ financial ability to repay in the time and manner

28

                                                         -1-
                          De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 TSH
                                         Joint Status Conference Statement
 1   provided for by CashCall. CashCall targets consumers in distress who have limited credit

 2   alternatives and are financially unable to repay CashCall’s loans under the terms of the loans.

 3   Additionally, CashCall fails to adequately disclose the loans’ risks and consequences, which are

 4   not fully or realistically portrayed to borrowers. CashCall’s high interest rates, oppressive loan

 5   terms, and protracted repayment time make it impossible for most consumers to pay off their

 6   loans within any reasonable time period or to pay their loans according to CashCall’s schedule

 7   without defaulting. CashCall’s collection practices, part of its loan model, are also an

 8   unconscionability factor.

 9          CashCall’s Position (below) artificially—and disingenuously—attempts to restrict
10   Plaintiff’s Unconscionability Claim to an interest-rate challenge. This is refuted by the record
11   throughout the course of this litigation. Plaintiffs’ unconscionability challenge is not simply to
12   CashCall’s interest rates, but to the terms of CashCall’s 96% and 135% $2,600 loan products in
13   their entirety and under the circumstances in which they were made. The proper question for
14   resolution is whether CashCall’s loan product of $2,500 or more, at interest rates of 90% or
15   more, payable for three and one-half years, between June 30, 2004 and July 10, 2011 is
16   unconscionable.
17          Plaintiffs’ operative Fourth Amended Complaint alleges that the entire loan product is
18   unconscionable. (Dkt. 54, ¶¶ 85-88).) Plaintiffs’ briefing on summary judgment accordingly
19   framed the question as the unconscionability of the loan product, not merely the interest rate.
20   (Dkt. 193, pp. 8-18.) Judge James’s Order denying summary judgment framed the issues in
21   keeping with Plaintiffs’ motion, and the Court did not restrict its analysis to interest rates. (Dkt.
22   220, pp. 6-9; 30-35.)
23          Moreover, in its discussion below, CashCall mischaracterizes the Court’s certification
24   Order. The Court, in fact, considered—and found to be common—the issue of whether CashCall
25   used procedures “to determine if Class Members who executed loan agreements qualified for
26   such loans . . . . [T]he question of whether the lack of such procedure was unfair or unlawful is
27   common to all class members.” Dkt. #100, p. 13. Similarly, the issue of whether the uniform
28
                                                            -2-
                             De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 MEJ
                                            Joint Status Conference Statement
 1   terms of CashCall’s loans “including the length of repayment, the interest only structure, and the

 2   high interest rate” “violate some provision of law or are otherwise unenforceable . . . is an issue

 3   that is common to all class members who executed a loan agreement.” Id. (emphasis added).

 4          Moreover, the Court agreed that Plaintiffs could demonstrate procedural

 5   unconscionability by showing that CashCall’s promissory notes are adhesion contracts offered

 6   on a take-it-or-leave-it basis—a common issue that predominates over individual issues. Id., p.

 7   30. The Court noted that the Class Members stood in the same position in relation to CashCall

 8   when applying for their loans and “were foreclosed from negotiating any of the terms of the

 9   Promissory Notes.” The Court at no point specified that the only one “of the terms of the
10   Promissory Notes” at issue in the unconscionability analysis was the interest-rate term. Id. at 30-
11   31. Although the Court noted that the issue of the interest rate of 90% or higher on these loans
12   was an issue that “could be determined on a class wide basis without raising individual issues”
13   (id. at 32), it did not indicate that that was the only issue to be considered in assessing
14   unconscionability.
15          Plaintiffs contest CashCall’s current decertification arguments and are prepared to oppose
16   any decertification motion. The class certification Order does not frame the substantive issues
17   for trial. The triable issues are framed by the Operative Complaint and Judge James’s initial
18   Order denying CashCall’s summary judgment motion.
19          The Complaint also challenged CashCall’s business practice of requiring borrowers to
20   agree to electronic fund transfers as a condition of receiving the loan as a violation of both the
21   Electronic Funds Transfer Act and the UCL. These claims were tried to the Court in 2016. The
22   Court issued an opinion in favor of Plaintiffs, and the parties subsequently settled these claims.
23   The settlement of these claims was approved by Judge James, and payments have been made to
24   Class Members as a result.
25          b.      CashCall’s Position:

26          The only factual issue that legitimately remains in this case relates to whether the interest

27   rates on CashCall’s loans to the Unconscionability Class were too high. Plaintiffs allege that the

28
                                                           -3-
                            De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 MEJ
                                           Joint Status Conference Statement
 1   interest rates on those loans are unconscionable under the California Finance Code and therefore

 2   unlawful under Business & Professions Code section 17200 (“UCL”). In certifying the

 3   Unconscionability Class, Judge James noted that she was relying on Plaintiffs’ own narrow

 4   characterization of the Unconscionability Claim as involving the interest rate alone: “Plaintiffs

 5   argue that ‘[t]he unconscionability analysis will turn on the standard interest rate that CashCall

 6   charged in each of its transactions with class members who purchased the $2600 product and

 7   were charged an interest rate of 90% or higher.” O’Donovan v. CashCall, Inc., 278 F.R.D. 479,

 8   500 (N.D. Cal. 2011) (quoting Plaintiffs’ Class Certification motion at pp. 19-20 [Dkt. No. 60]).

 9   Judge James also explained, based on Plaintiffs’ arguments in support of class certification, that
10   whether the interest rates on the loans were unconscionable could be determined simply by
11   reference to interest rates charged on other, similar loans and to CashCall’s justification for the
12   rates. Id. at 501-02.
13          Having obtained certification on this narrow theory, Plaintiffs then executed a bait-and-
14   switch, at every turn trying to reintroduce legal theories that that the Court declined to certify
15   precisely because they raised numerous individual issues. Plaintiffs apparently intend to
16   continue with their bait-and-switch tactics, as reflected in their statement of issues described
17   above. For example, Plaintiffs assert that the remaining factual issues include (1) whether
18   consumers had the ability to repay the loans, (2) whether the loan terms were adequately
19   disclosed, (3) the impact of CashCall’s collection practices on Class members, and (4) other
20   supposedly objectionable loan terms—issues that Plaintiffs had previously disclaimed when
21   seeking class certification or which Judge James declined to certify after careful consideration.
22          As to ability to repay, Plaintiffs had, in fact, alleged a separate UCL claim based on a
23   theory that CashCall made loans without regard to the borrowers’ ability to repay, claiming that
24   this practice violated Financial Code section 22150 and 10 C.C.R. §1452. But the Court denied
25   certification of this claim, finding that individual issues predominated because evaluation of the
26   claim would require a “particularized examination of CashCall’s underwriting process vis-à-vis
27   individual borrowers to determine whether CashCall engaged in meaningful consideration of
28
                                                            -4-
                             De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 MEJ
                                            Joint Status Conference Statement
 1   their ability to repay the loans in the time and manner specified in the loan agreement.”

 2   O’Donovan, 278 F.R.D. at 502. Now, Plaintiffs plan to try to reintroduce issues related to the

 3   borrowers’ ability to repay into the case.

 4          As to disclosures, Plaintiffs expressly disclaimed in briefing on class certification for the

 5   Unconscionability Claim any theory of surprise regarding the loan terms and instead asserted

 6   that their procedural unconscionability argument would be based solely on the fact that the loans

 7   were contracts of adhesion. Id. at 500. That position was central to the Court’s finding that

 8   common issues predominated with respect to procedural unconscionability. CashCall had argued

 9   in opposition to class certification that an evaluation of disclosures provided to Class members
10   would raise individual issues. The Court considered those arguments irrelevant based on
11   Plaintiffs’ disclaimer of any claim of surprise: “However, as Plaintiffs point out, they do not
12   based their procedural unconscionability claim on a surprise theory. Thus, the Court agrees with
13   Plaintiffs that CashCall’s arguments are inapposite.” Id. Now, Plaintiffs plan to try to
14   reintroduce the adequacy of CashCall’s disclosures into the case.
15          As to collection practices, Plaintiffs originally alleged a claim for violation of the
16   California Rosenthal Fair Debt Collection Practices Act (and a derivative UCL claim) that
17   challenged several aspects of CashCall ‘s collection practices, including (1) sending allegedly
18   misleading collection communications, (2) using automated collection calls to coerce consumers
19   to make payments on delinquent loans, and (3) taking unauthorized electronic payments from
20   consumers’ accounts. The Court “carefully considered” Plaintiffs arguments on each of these
21   discrete theories and refused to certify any of the claims. Id. Undaunted by the Court’s denial of
22   certification of these claims, Plaintiffs argued in opposition to CashCall’s ensuing summary
23   judgment motion that the loans “harmed the Class because CashCall’s collection practices are
24   stressful and may cause harm to the borrowers’ credit rating.” De la Torre v. CashCall, Inc., 56
25   F. Supp. 3d 1073, 1103 n.17 (N.D. Cal. 2014). The Court rejected these arguments, finding that
26   they raised individual issues, not triable issues of fact: “The Court agrees that these issues, unlike
27   analysis of the Class data regarding repayment, would require individual inquiry and do not raise
28
                                                           -5-
                            De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 MEJ
                                           Joint Status Conference Statement
 1   a triable issue of fact with regard to harm based on the loan terms themselves.” Id. Now,

 2   Plaintiffs plan to try to reintroduce issues related to CashCall’s collection practices into the case.

 3           And as to loan terms other than the interest rates, Plaintiffs sought to certify a broader

 4   unfairness claim under the UCL, challenging loan terms other than the interest rate. Plaintiffs

 5   argued that “CashCall’s business practices in offering loans with grossly one-sided terms

 6   (including the charging of excessively high interest rates, requiring payment of 4-6 times the

 7   original loan amounts, the extended loan maturities, charging of unfair and excessive fees

 8   designed to extend the length of repay) are unfair.” O’Donovan, 278 F.R.D. at 502-03 (quoting

 9   Plaintiffs’ Motion at 22-23 [Dkt. No. 60]). The Court found that this claim was “inappropriate
10   for class treatment” because “the circumstances surrounding each loan agreement, including each
11   borrower’s financial circumstances, would come into play, requiring individualized
12   examinations.” Id. at 503. Now, Plaintiffs plan to try to reintroduce issues related to loan terms
13   other than the interest rate into the case.
14           The Court cannot ignore these prior rulings, and Plaintiffs may not reintroduce legal
15   theories and issues that they previously disclaimed in order to obtain class certification or which
16   Judge James declined to certify. Thus, the only legitimate factual issue remaining in this case
17   pertains to the interest rates charged for the loans.
18           And as to that, it has become clear that determining whether those interest rates were
19   unconscionable cannot be accomplished on the narrow basis through which Plaintiffs obtained
20   class certification. As addressed in more detail below in CashCall’s discussion of its anticipated
21   motion to decertify the Unconscionability Class, in addition to these issues, Plaintiffs also raised
22   other issues in opposition to CashCall’s previous motion for summary judgment on the
23   Unconscionability Claim that also are inherently individualized, thus making this claim
24   inappropriate for class-wide litigation. And more recently, the California Supreme Court
25   explained, when answering a question posed to it by the Ninth Circuit relating to Plaintiffs’
26   appeal from the summary judgment order, that determining whether interest rates on consumer
27   loans are unconscionable requires a full examination of the context of the loans—an examination
28
                                                           -6-
                            De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 MEJ
                                           Joint Status Conference Statement
 1   that presupposes individualized issues. See De La Torre v. CashCall., Inc., 5 Cal. 5th 966, 985-

 2   86 (2018).

 3           CashCall had determined ever since the Court initially denied its summary judgment

 4   motion on disputed-fact grounds that a motion to decertify the Unconscionability Class would be

 5   appropriate. And that is all the more true in light of what the California Supreme Court has held

 6   to be relevant to an unconscionability analysis of interest rates.

 7           3.      Procedural History and Remaining Principal Legal Issues

 8           c.      Plaintiffs’ Position:

 9           CashCall previously moved for summary judgment on Plaintiffs’ Unconscionability UCL
10   claim. After extensive briefing and oral argument, the District Court denied the motion, holding
11   that CashCall was not entitled to summary judgment on the issue of whether its loans were
12   unconscionable. Subsequently, the District Court both granted CashCall’s motion for
13   reconsideration and granted summary judgment for CashCall, finding that it lacked the judicial
14   authority to find that CashCall’s interest rates were unconscionable. Plaintiffs appealed to the
15   U.S. Court of Appeals for the Ninth Circuit, seeking reversal of the District Court’s ruling.
16   CashCall cross-appealed, asking the Ninth Circuit to reverse the District Court’s order on class
17   certification if Plaintiffs succeed in their appeal on the merits.
18           After briefing and oral argument, the Ninth Circuit requested a decision from the
19   California Supreme Court on the question of whether the interest rate on consumer loans of
20   $2,500 or more governed by California Financial Code § 22303 render the loans unconscionable
21   under California Financial Code § 22302. The California Supreme Court issued a unanimous
22   opinion finding that the interest rate on consumer loans of $2,500 or more may render the loans
23   unconscionable under § 22302 of the Financial Code. De La Torre v. CashCall., Inc., 5 Cal. 5th
24   966 (2018).
25           Following the opinion of the California Supreme Court, the Ninth Circuit vacated the
26   judgment of the District Court and “remanded to that court for further proceedings consistent
27   with that opinion.” 904 F.3d 866 (9th Cir. 2018). The effect of the appeal is to return the case
28
                                                           -7-
                            De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 MEJ
                                           Joint Status Conference Statement
 1   to this Court in the same posture as when the appeal was taken except that the second summary

 2   judgment Order has been reversed.

 3          The principal legal issues that remain to be decided include the following:

 4                  a.      Whether CashCall’s uniform lending and collection practices are unlawful

 5   business practices in violation of the Unfair Competition Law, California Business and

 6   Professions Code § 17200 et seq. (“UCL”) and the California Financing Law, California

 7   Financial Code § 22000 et seq.

 8                  b.      The appropriate determination of restitution, injunctive relief, or other

 9   remedy arising out of a liability finding in Plaintiffs’ favor.
10          d.      CashCall’s Position:

11          As described in CashCall’s previous section, CashCall contends that the only remaining

12   legal issue is whether the interest rates on the loans at issue were unconscionably high.

13          4.      Motions

14          Pending Motions: None.

15          Anticipated Motions: Plaintiffs do not anticipate filing any motions prior to pre-trial

16   motions in limine.

17          CashCall anticipates filing two motions. First, CashCall intends to move for

18   decertification of the Unconscionability Class. Federal Rule of Civil Procedure 23(c)(1)(C)

19   provides that “[a]n order that grants or denies class certification may be altered or amended

20   before final judgment.” Thus, a court’s class certification order is “inherently tentative.” Marlo v.

21   United Parcel Serv., Inc., 251 F.R.D. 476, 479 (C.D. Cal. 2008), aff’d, 639 F.3d 942 (9th Cir.

22   2011) (quoting Coopers & Lybrand v. Livesay, 437 U.S. 463, 469 n.11 (1978)). The Court

23   retains a continuing duty to ensure compliance with class action requirements, and it may

24   decertify a class at any time. General Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982).

25   Indeed, Rule 23 vests district courts with “broad discretion” not only to determine whether a

26   class should be certified, but also “to revisit that certification throughout the legal proceedings

27   before the court.” Armstrong v. Davis, 275 F.3d 849, 872 n.28 (9th Cir. 2001), cert. denied, 537

28
                                                           -8-
                            De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 MEJ
                                           Joint Status Conference Statement
 1   U.S. 812 (2002); see also United Steel, Paper & Forestry etc. v. ConocoPhillips Co., 593 F.3d

 2   802, 809 (9th Cir. 2010) (“[A] district court retains the flexibility to address problems with a

 3   certified class as they arise, including the ability to decertify.”).      “[A] district court

 4   reevaluating the basis for certification . . . may ‘consider the nature and range of proof necessary

 5   to establish the [class-wide] allegations.’” Marlo, 251 F.R.D. at 479-80 (quoting O’Connor v.

 6   Boeing N. Am., Inc., 197 F.R.D. 404, 410 (C.D. Cal. 2000)).

 7          Had the Court not granted reconsideration and entered summary judgment in CashCall’s

 8   favor, CashCall would have moved to decertify the Unconscionability Class, as CashCall told the

 9   Ninth Circuit in its reply brief on its cross-appeal of the certification order. (See 9th Cir. Dkt. 44,
10   at pp. 2-3.) The arguments and rulings on summary judgment demonstrated why class
11   certification was improper. For example, Plaintiffs’ experts opined about the financial illiteracy
12   of consumers generally and their inability to understand the loan process and loan disclosures—
13   see 56 F. Supp. 3d at 1096—notwithstanding their argument on class certification that their
14   procedural unconscionability argument rested solely on the fact that the loans were contracts of
15   adhesion. The Court also found that there was conflicting evidence regarding whether class
16   members had choices other than the CashCall loans, and whether CashCall loans were
17   comparable to other loan products—inherently individual factual issues that would depend on the
18   circumstances of each borrower. Id. at 1100, 1101. In addition, the Court found that there were
19   triable issues of fact as to whether the loans had value: “Although there was evidence that the
20   loans provided some value to borrowers by providing access to unsecured credit despite low
21   credit scores, there was also evidence of harm due to the high cost of the loan.” Id. at 1103. This
22   purported triable issue of fact is actually an inherently individual issue.
23          The California Supreme Court went even further, explaining that “[a]n evaluation of
24   unconscionability is highly dependent on context … The ultimate issue in every case is whether
25   the terms of the contract are sufficiently unfair, in view of all relevant circumstances, that a court
26   should withhold enforcement.” De La Torre, 5 Cal. 5th at 976 (quoting Sanchez v. Valencia
27   Holding Co., 61 Cal. 4th 899, 911-12 (2015) and adding emphasis). The court also noted that
28
                                                           -9-
                            De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 MEJ
                                           Joint Status Conference Statement
 1   “[w]hether the price of a bargain is ‘unreasonably and unexpectedly harsh’ depends on more than

 2   just a single printed number, so we examine not only the price term itself but other provisions

 3   and circumstances affecting a transaction’s benefits and burdens.” Id. at 975; see also id. at 982

 4   (“Nonetheless, at least one thing about the doctrine is clear: it requires more than just looking at

 5   one particular price term in a contract, comparing it to a fixed benchmark, and declaring the term

 6   unconscionable.”); id. at 983 (court must consider, inter alia, “whether there was … undue

 7   oppression arising from ‘an inequality of bargaining power,’ including the various factors

 8   tending to show relative bargaining power such as the parties’ sophistication, their cognitive

 9   limitations, and the availability of alternatives”) (quoting A&M Produce Co. v. FMC Corp., 135
10   Cal. App. 3d 473, 486 (1982)). All of these factors that are necessary for a determination of
11   unconscionability implicate substantial individual issues. And when seeking class certification,
12   Plaintiffs argued that most, if not all, of those factors would not need to be litigated on a class-
13   wide basis—an argument that Judge James accepted at the time but is now clearly erroneous.
14          Second, CashCall intends to file Daubert motions challenging the admissibility of
15   opinions by Plaintiffs’ four designated experts in the case. Much of their testimony is highly
16   speculative and not based on solid foundations. CashCall intends to file these motions well in
17   advance of trial, albeit after its motion to decertify the class, to narrow the scope of the issues
18   and testimony that would need to be presented at trial. 1
19          5.      Amendment of Pleadings

20          Plaintiffs do not anticipate amendments to their operative Fourth Amended Complaint at

21   this time, but reserve their right to do so pursuant to leave of Court, including based on the

22   further discovery mentioned below and investigation.

23          6.      Evidence Preservation

24          The Parties have reviewed the Guidelines Relating to the Discovery of Electronically

25   Stored Information (“ESI Guidelines”) and taken steps to preserve any records—hard copy and

26

27
     1
       Although it could be argued that a second motion for summary judgment would be appropriate
28   in light of the California Supreme Court’s opinion, CashCall does not intend to file a summary
     judgment motion.
                                                          -10-
                            De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 MEJ
                                           Joint Status Conference Statement
 1   electronic—that they have regarding the matters concerning this litigation.

 2          7.      Disclosures

 3          The parties previously made Rule 26(a) disclosures.

 4          8.      Discovery

 5          Plaintiffs’ Position: the Parties have propounded and responded to Requests for

 6   Production of Documents and other written discovery. The Parties have completed the

 7   depositions of fact witnesses and expert witnesses. Experts for both sides have submitted expert

 8   reports and been deposed. Plaintiffs intend to request that Defendant update certain discovery

 9   responses to bring them current (to the extent it has not already done so). Plaintiffs also intend to
10   engage in limited discovery regarding the solvency of CashCall and its ability to pay a
11   substantial judgment. Plaintiffs are prompted to do so because, during the pendency of the
12   appeal and certification to the California Supreme Court, CashCall announced that it was
13   discontinuing all unsecured consumer lending, including the products that are at issue in this
14   case. Depending on the outcome of that discovery, Plaintiffs may need to take follow-up steps to
15   protect the class recovery.
16          CashCall’s Position: CashCall does not believe any additional discovery is appropriate or

17   necessary. Fact and expert discovery closed prior to the filing of the first summary judgment

18   motion.

19          9.      Class Actions

20          Plaintiffs brought this action as a class action. By Order of November 14, 2011, the

21   District Court, the Hon. Maria-Elena James presiding, certified the Loan Unconscionability

22   Claims, defining the Class, after a later amendment to the definition, as follows: “All individuals

23   who, while residing in California, borrowed from $2,500 to $2,600 at an interest rate of 90% or

24   higher from CashCall, Inc., for personal, family, or household use at any time from June 30,

25   2004 to July 10, 2011.”

26          10.     Related Cases

27          The Parties do not believe there are related cases.

28
                                                         -11-
                           De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 MEJ
                                          Joint Status Conference Statement
 1          11.     Relief

 2          Plaintiffs seek restitutionary relief, according to proof; injunctive relief; and an award of

 3   attorneys’ fees and costs.

 4          12.     Settlement and ADR

 5          The parties previously participated in an unsuccessful settlement conference with Hon.

 6   Joseph Spero on the Conditioning Claim. The parties also participated in multiple settlement

 7   conferences with Hon. Laurel Beeler, which ultimately resulted in the settlement of Plaintiffs’

 8   Conditioning Claims under the Electronic Funds Transfer Act.

 9          Plaintiffs’ Position: Plaintiffs are open to conducting a further Settlement Conference
10   with Judge Beeler.

11          CashCall’s Position: CashCall does not believe settlement discussions would be

12   productive.

13          13.     Consent to Magistrate Judge for all Purposes

14          In accordance with N.D. Local Rule 72-1, the parties previously consented to have a

15   Magistrate Judge preside over all proceedings in this case and previously filed the necessary

16   documents with the Court.

17          14.     Other References

18          The Parties do not believe this action is suitable for reference to binding arbitration, a

19   special master, or the Judicial Panel on Multidistrict Litigation.

20          15.     Narrowing of Issues

21          The Parties do not currently propose ways in which the issues remaining to be tried may

22   be narrowed by agreement or motion. The Parties do not currently have suggestions to expedite

23   the presentation of evidence at trial.

24          CashCall contends that the remaining issues in this case as confined by the order granting

25   class certification are already narrow. CashCall opposes any broadening of the issues to include

26   those which Plaintiffs disclaimed when seeking class certification or that were already found by

27   Judge James not to be appropriate for class certification. CashCall’s planned motions for

28
                                                           -12-
                             De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 MEJ
                                            Joint Status Conference Statement
 1   decertification and challenges to Plaintiffs’ expert witnesses will further narrow the issues.

 2          Plaintiffs contend that CashCall mischaracterizes the Court’s class certification Order and

 3   adopts an overly narrow view of it. At no point did the Court indicate that the unconscionability

 4   analysis was limited to the interest rate alone. See Section 2(a) (Plaintiffs’ Position), above.

 5          16.     Expedited Trial Procedure

 6          Except as otherwise set forth herein, the parties do not believe that this case can be

 7   handled on an expedited basis with streamlined procedures.

 8          17.     Scheduling

 9          Plaintiffs propose the following schedule:
10          Discovery Cut Off: May 1, 2019 (75 days before trial date)
11          Pre-trial filings: May 31, 2019 (45 days before trial date) , 2019
12          Final Pretrial Conference: June 17, 2019 (30 days before trial date)
13          Trial: July 15, 2019
14          CashCall’s Position: Due to the trial schedules of CashCall’s trial counsel (Brad Seiling

15   and Donald Brown), CashCall proposes trial in October, with normal pretrial deadlines. Fact and

16   expert discovery closed, and the discovery cut-off in the case is long past.

17          18.     Trial

18          The Parties agree that the trial will be a Court trial. The Parties estimate that the trial can

19   be conducted in 8 to 10 trial days.

20          Plaintiffs’ Position: As discussed above, Plaintiffs disagree with CashCall’s position that

21   they are seeking to “expand the scope of the issues”; they are instead seeking to demonstrate the

22   common issues as described in the Court’s class certification Order. They believe the trial can

23   be conducted in 8 to 10 trial days.

24          CashCall’s Position: In the event the Court denies CashCall’s motion for decertification

25   of the class, CashCall believes that the trial could be conducted in 4-5 days if the issues are

26   confined to those as to which the Court granted class certification. If Plaintiffs are permitted to

27   expand the scope of the issues, then the trial would likely require 8-10 days.

28
                                                          -13-
                            De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 MEJ
                                           Joint Status Conference Statement
 1           19.    Disclosure of Non-Party Interested Entities or Persons

 2           Plaintiffs and Defendants are unaware of any persons, associations of persons, firms,

 3   partnerships, corporations, or entities other than the parties themselves to have a financial or any

 4   other kind of interest in the subject matter in controversy or in a party to the proceeding.

 5           20.    Professional Conduct

 6           Attorneys of record for the parties have reviewed the Guidelines for Professional Conduct

 7    for the Northern District of California.

 8           21.    Other Matters that may facilitate the efficient disposition of this matter

 9           Except as otherwise set forth above, the Parties have no further suggestions or requests at
10   this time.
11                                                   Respectfully submitted,
12   DATED: December 13, 2018                        _____/s/ Steven M. Tindall___________
                                                                   Steven M. Tindall
13
                                                              Steven M. Tindall
14
                                                              Andre M. Mura
15                                                            GIBBS LAW GROUP LLP
                                                              505 14th Street, Suite 1110
16                                                            Oakland, CA 94612
                                                              Telephone: (510) 350-9700
17
                                                              Jessica Riggin
18
                                                              RUKIN HYLAND RIGGIN LLP
19                                                            1939 Harrison Street, Suite 290
                                                              Oakland, CA 94612
20                                                            Telephone: (415) 421-1800
21                                                            James C. Sturdevant
22                                                            THE STURDEVANT LAW FIRM
                                                              4040 Civic Center Drive, Suite 200
23                                                            San Rafael, CA 94903
                                                              Telephone:    (415) 477-2410
24
                                                              Arthur D. Levy
25                                                            LAW OFFICE OF ARTHUR D. LEVY
26                                                            1814 Franklin Street
                                                              Suite 1040
27                                                            Oakland, CA 94612
                                                              Telephone:    (415) 702-4551
28
                                                         -14-
                           De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 MEJ
                                          Joint Status Conference Statement
 1                                                           Damon Connolly
                                                             Damon Connolly Law Offices
 2                                                           1000 4th St #600
                                                             San Rafael, CA 94901
 3                                                           Telephone: (415) 256-1200
 4

 5                                                           Attorneys for Plaintiffs
                                                             EDUARDO DE LA TORRE et al.
 6

 7   Dated: December 13, 2018                                _______/s/ Brad W. Seiling _______
                                                                   Brad W. Seiling
 8

 9                                                           Brad W. Seiling
                                                             Donald R. Brown
10                                                           MANATT, PHELPS & PHILLIPS LLP
                                                             11355 West Olympic Blvd.
11                                                           Los Angeles, CA 90064
                                                             Telephone: (310) 312-4000
12

13                                                           Attorneys for Defendant CashCall, Inc.

14

15

16                                LOCAL RULE 5-1 ATTESTATION

17          I, Steven Tindall, am the ECF user whose ID and password are being used to file this

18   Joint Status Conference Statement. In compliance with Local Rule 5-1(i)(3), I hereby attest that

19   Donald Brown has concurred in the filing of this document with his electronic signature.

20
     DATED: December 13, 2018                                ____/s/ Steven M. Tindall___________
21                                                                  Steven M. Tindall
22

23

24

25

26

27

28
                                                        -15-
                          De la Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 MEJ
                                         Joint Status Conference Statement
